— Appeal from a judgment of the County Court of Greene County (Pulver Jr., J.), rendered April 13, 2011, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree (two counts).
In satisfaction of a seven-count indictment, defendant pleaded *1336guilty to two counts of criminal sale of a controlled substance in the third degree and waived his right to appeal. Defendant was sentenced in accordance with the plea agreement to consecutive prison terms of five years, followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ., Rose, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.